DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pryor et al. (U.S. Patent Application No. 20160197397), hereinafter known as Pryor.
Regarding claim 1, Pryor discloses (Figs. 1-18) improved portable satellite antenna (1), of the type including a main body (4), capable of containing electronics (in 6, [0050]) for adapting the same antenna and means of connection to a SATCOM transceiver ([0002]), and a plurality of radiating elements (2) fastened at one end of said main body acting as a handle (see Fig. 2), fan-like extended from the handle in an operating condition (see Fig. 1) and foldable so as to adhere to the same main body in a condition of non-use of said satellite antenna (see Fig. 6), wherein said radiating elements are made of flexible shape memory material ([0055]); and they extend radially from said main body when 
Regarding claim 2, Pryor further discloses (Figs. 1-18) wherein said radiating elements (2) are made of elastic metal, coated externally with plastic material ([0055]).
Regarding claim 3, Pryor further discloses (Figs. 1-18)wherein said metal is harmonic steel ([0055]).
Regarding claim 4, Pryor further discloses (Figs. 1-18) wherein said means of stabilization  consist of a tubular cap (5) configured for fitting on said main body (see Fig. 9), with movement from top to bottom, to carry and hold said radiating elements in said folded position adhering to the main body (see Fig. 9).
Regarding claim 6, Pryor further discloses (Figs. 1-18) wherein said means of stabilization consist of a rigid collar ring (5), fitted on said main body and sliding axially with respect to the main body (see Fig. 11), with movement from top to bottom, to carry and hold said radiating elements in said folded position adhering to the main body (see Fig. 9), or instead upwards to release the radiating elements and allow the radiating elements to return spontaneously to said radial configuration (see Fig. 1).
Regarding claim 8, Pryor further discloses (Figs. 1-18) wherein said radiating elements are each doubled to form pairs of radiating elements (see Fig. 1), with each pair angularly equidistant from the other pairs ([0052]), when arranged in said fan-like radial configuration, and wherein the radiating elements of each pair are substantially parallel and aligned on a same plane (see Fig. 1, [0052]).

Regarding claim 9, Pryor further discloses (Figs. 1-18) further including a base (6), for allowing a fastening to the ground, said base comprising a cylindrical body (see Fig. 12), for accommodating the lower portion of said main body , and an anchorage (10), fastened to a lower part of said cylindrical body  for anchoring said base to the ground ([0071]), or to any other supporting surface of the antenna itself (see Fig. 1).
Regarding claim 10, Pryor further discloses (Figs. 1-18) further including a ground set of radial ribs (3), configured to act as a reflective plane for the antenna ([0055]), fixed to an external surface of said cylindrical body ([0057])
Regarding claim 11, Pryor further discloses (Figs. 1-18) wherein said ground set of radial ribs comprises a plurality of ribs made with shape memory material ([0055]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pryor in view of Kirkham (U.S. Patent Application No. 20120280869, made of record in IDS dated 06 February 2021), hereinafter known as Kirkham.
Regarding claim 5, Pryor teaches the limitations of claim 1, but does not teach further details regarding the means of stabilization.
Kirkham teaches (Figs. 1A-2E) wherein said means of stabilization consist of at least one band (112) of flexible material ([0039]), configured to wrap from outside, in the form of a ring (see Fig. 2E), so as to carry and hold said radiating elements in said folded position adhering to the main body (see Fig. 
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the band of Kirkham in the antenna apparatus of Pryor because it provides a more secure method of holding when the antenna is in a stowed position ([0027], see Fig. 2E).
Regarding claim 7, Pryor teaches the limitations of claim 1, but does not teach further details regarding the means of stabilization.
Kirkham teaches (Figs. 1A-2E) wherein said means of stabilization consist of a sleeve (112) of elastic material ([0039]), configured to fit on said main body to move and hold said radiating elements into said folded position adhering to the main body (see Fig. 2E), or instead to release the radiating elements from the folded position and to return spontaneously to said fan-like radial configuration (see Fig. 1B).
Therefore, for the reasons stated in response to claim 5, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the sleeve of Kirkham in the antenna apparatus of Pryor.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or render obvious claim 12 as arranged, specifically “a shaped sheet of non-rigid conductive material, joined to said ribs in order to improve the characteristics of the reflective plane of said antenna.” When combined with the full scope of claim 10, this limitation is non-obvious over the prior art of record.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/Primary Examiner, Art Unit 2896